UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7558



OLUDARE OGUNDE,

                                              Plaintiff - Appellant,

          versus


JAMES S. GILMORE, III, Governor; MARK L.
EARLEY; RONALD J. ANGELONE; GENE M. JOHNSON;
DANIEL BRAXTON; NASEER MOBASHAR, Dr.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-00-251-7)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. William W. Muse, Assistant At-
torney General; Frank Fletcher Rennie, IV, COWAN & OWEN, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oludare Ogunde appeals the district court’s order granting

summary judgment in favor of the defendants on a number of claims

but declining to dismiss a claim for deliberate indifference to a

serious medical need, a claim of negligence, and a claim chal-

lenging prison regulations with respect to the number of stamps

allowed on an envelope.   We dismiss the appeal for lack of juris-

diction because the order is not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2